                       IN THE UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

IN RE: DAVID STANLEY SMITH                      CASE NO.: 4:19-bk-14454 B/B                  CH. 13


                  OBJECTION TO ALLOWANCE OF CLAIM
                        (Court Claim No #9 and 10)

        Comes new the Debtor, by and through his attorneys, Knollmeyer Law Office, P.A. , and for
his Objection to Claim, states:
        1. The debtor filed a Chapter 13 bankruptcy on August 23, 2019.
        2. On February 18, 2020, Wayne English and William Burris (“creditor”) filed a secured
claim (Claim 9) in the amount of $177,296.25 (Exhibit 1).
        3. The claim alleges an arrearage of $35,493.44.
        4.    On April 16, 2020, creditor filed an amended claim (Claim 10) in the amount of
$177,296.25 (Exhibit 2).
        5. The claim alleges an arrearage of $40,593.44.
        6. The creditors filed an attachment to the claim which purports to reflect an itemization of
the loan payment history from date of first default.
        7. The attachment is incomplete and fails to comply with Bankruptcy Rule 3001.
        8. Debtor objects to the claims filed by creditor English & Burris pursuant to 11 U.S.C.
§502(b)(1).
        WHEREFORE, Debtor prays that this Court enter an Order disallowing claims #9 and #10,
and for reasonable attorney fees and expenses to Knollmeyer Law Office, P.A., attorney for debtor,
and for all other relief to which he is entitled.

KNOLLMEYER LAW OFFICE, P.A.
2525 John Harden Drive
Jacksonville, AR 72076
(501) 985-1760

By:/s/Lonnie Grimes
 Michael Knollmeyer, AR86-105
 Lonnie Grimes, AR88-033
 Attorneys for Debtors
                              CERTIFICATE OF SERVICE

        I, the undersigned, do hereby certify that a copy of the above and foregoing was served by
electronic noticing or by United States mail, properly addressed and postage pre-paid this 14th day
of May, 2020, upon:

Joyce Bradley Babin

John Ogles
Attorney for Wayne English
and William Burris
jogles@aol.com

                                                    /s/Lonnie Grimes
                      IN THE UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

IN RE: DAVID STANLEY SMITH                    CASE NO.: 4:19-bk-14454 B/B                     CH. 13


                 NOTICE OF OPPORTUNITY TO OBJECT
         NOTICE IS HEREBY GIVEN that the captioned debtor has filed an Objection to Allowance
of Claim.
         YOU ARE FURTHER NOTIFIED that you have thirty (30) days from the date of this Notice
to file a written objection and request a hearing. Objections must be filed with the Bankruptcy Court
at 300 West Second Street, Little Rock, AR 72201. FAILURE TO FILE AN OBJECTION TO THE
OBJECTION TO ALLOWANCE OF CLAIM SHALL BE DEEMED A STATEMENT OF NO
OPPOSITION TO DEBTOR’S OBJECTION TO ALLOWANCE OF CLAIM, AND THE COURT MAY
ENTER, WITHOUT FURTHER NOTICE, AN ORDER DISALLOWING DEFENDANT’S CLAIM
AGAINST DEBTOR/PLAINTIFF.
         If objections to the Debtor’s Objection To Allowance Of Claim are filed, they will be set for
hearing by subsequent notice. If no objections are received, an order dismissing Defendant’s claim
against Debtor/Plaintiff order will be entered without further notice or hearing.
         The automatic stay shall remain in full force until modified or vacated by the Court.

KNOLLMEYER LAW OFFICE, P.A.
2525 John Harden Drive
Jacksonville, AR 72076
(501) 985-1760

By:/s/Lonnie Grimes
 Michael Knollmeyer, AR86-105
 Lonnie Grimes, AR88-033
 Attorneys for Debtors
